900 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald WALSH, Plaintiff-Appellant,v.Hubert E. LONG, individually and in his capacity as aCircuit Judge for South Carolina;  JudicialStandards Commission, Supreme Court;State of South Carolina,Defendants-Appellees.
No. 90-7268.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 23, 1990.Rehearing and Rehearing In Banc Denied June 22, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Clyde H. Hamilton, District Judge.  (C/A No. 89-144)
Ronald Walsh, appellant pro se.
Wilburn Brewer, Jr., Mary Gordon Baker, Nexsen, Pruet, Jacobs & Pollard, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ronald Walsh appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Walsh v. Long, C/A No. 89-144 (D.S.C. Dec. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED